IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-50288
                           Summary Calendar



JAIME FRAUSTO MARROQUIN,

                                          Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; WAYNE SCOTT, Executive
Director; ALLAN POLUNSKY, Chairman, Texas Board of Criminal
Justice, Austin, TEXAS; ALLEN HIGHTOWER, Executive Director,
Correctional Managed Health Care; LANNETTE LINTHICUM,
Director, Health Services Division; DALE A. MOHLER, Practice
Manager II, Hughes Unit; BILL WILLIAMS, Staff Nurse III,
Hughes Unit; DAVID COOPER, Licensed Vocational Nurse,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. W-01-CV-97
                       --------------------
                            July 2, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellant Jaime Frausto Marroquin, former Texas state

prisoner # 732430, contends that the appellees, officials and

employees of the Texas state prison system, have a constitutional


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50288
                                  -2-

obligation to provide the class comprised of prison inmates with

special work boots.     IT IS ORDERED that Marroquin’s application

for leave to appeal in forma pauperis (IFP) is DENIED, because

the appeal lacks arguable merit and is therefore frivolous.     See

Denton v. Hernandez, 504 U.S. 25, 31-33 (1992); Baugh v. Taylor,

117 F.3d 197, 202 (5th Cir. 1997).    Because the appeal is

frivolous, IT IS FURTHER ORDERED that the appeal is DISMISSED.

See 5TH CIR. R. 42.2.

     IT IS FURTHER ORDERED that Marroquin’s applications for the

appointment of counsel and for a continuance are DENIED.

     MOTIONS DENIED; APPEAL DISMISSED.